department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-5272-99 uil internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject credit enhanced bonds this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend development town districts state district a district b authority individual x individual y appraiser corporation corporation corporation corporation corporation limited_partnership city bonds class a remic bonds class b remic bonds year year year year year year date date a b c d e f g h i j k l m n o p issues whether the issuance of bonds was structured in such a manner that it was expected that the credit enhancement provider would pay the debt service on the bonds rather than the issuer whether the credit enhancement for the bonds which is secured_by lease payments received from a united_states agency creates an indirect federal guarantee of the bonds whether the issuance of bonds was an abusive arbitrage device that overburdened the market for tax-exempt_bonds conclusion based on the facts provided it appears that the credit enhancement provider rather than the issuer would pay the debt service on the bonds such arrangement may be inconsistent with the purposes of sec_103 of the internal_revenue_code the credit enhancement for the bonds is secured_by lease payments received from a united_states agency the arrangement appears to create an indirect federal guarantee of the bonds there is an argument that the bond issuance overburdened the market considering the amount of bonds that have been issued without a clear governmental purpose we recommend additional development before asserting this position however facts background the development is located in town in year districts were organized to provide water sewer street park safety and recreation improvements within the development districts are quasi-municipal corporations created under the laws of state and are political subdivisions the preparation and approval of a service plan is a requirement under state statute for the organization of a district the service plans for each district consist of a financial and engineering survey showing how proposed services are to be provided and financed in year district a filed for bankruptcy protection under chapter of the united_states bankruptcy code after it defaulted on general obligation bonds it had issued in the amount of dollar_figurea in connection with district a' s subsequent reorganization corporation purchased from district a b acres of property within development for dollar_figurec or approximately dollar_figured per acre individual x is the sole owner of corporation further individual y is a vice president of corporation and a director of each of the districts district a originally acquired the property that was sold to corporation by foreclosing on a lien against the original developer of the development the original developer acquired the property e acres in year for less than dollar_figuref per acre the purchase_price for the property was determined by appraiser an independent_appraiser as a result of the events culminating in district a's bankruptcy each of the districts and town executed an agreement requiring each district to submit an amendment to its service plan outlining its anticipated development before beginning any future development within development town will not formally consider amendments to any district’s service plan until all districts amend their service plans the current transaction authority was organized in year under state law as a nonprofit corporation to further the purposes of district b authority is authorized to issue bonds and other obligations payable from the revenues of the authority individuals x and y are members of the board_of directors of authority on date authority issued the bonds the bonds were issued for the purpose of acquiring real_property upon which authority purportedly intended to construct certain public improvements including a golf course and recreational facilities in fact proceeds were used to acquire g acres of land and water rights within the development from corporation for dollar_figureh or approximately dollar_figurei per acre at the time of the acquisition corporation was the owner of approximately j of the property within the development the purchase_price for the property was also determined by appraiser the bonds are limited obligations of authority payable solely from funds held under the indenture including capitalized_interest deposited from the proceeds of the bonds revenues of the authority and payments made under a credit enhancement revenues include all income rents receipts and profits of the authority the offering documents for the bonds however indicate that revenues were expected to consist primarily of amounts generated by the operation of a golf course in connection with the issuance of the bonds the districts also entered into the operating_agreement and the intergovernmental_agreement obligating the districts to provide funds to district b for payment to authority to the extent that its revenues are insufficient to pay debt service on the bonds such funds would be derived from a mill levy that is subject_to certain limitations including a k mill limitation on taxable property within the districts however the operating_agreement and the intergovernmental_agreement do not become effective until an amendment to the districts’ service plans authorizing the mill levy is approved by the town or the districts receive an opinion of counsel that the mill levy may be imposed without regard to any service plan amendment authority also entered into the development agreement with corporation the development agreement provides that until the mill levy described in the operating_agreement and the intergovernmental_agreement is imposed development charges will be assessed on the property corporation owns in development such charges are to equal the amount which would be generated by a mill levy against all of the taxable property in the districts the charges to be imposed by the authority however are determined by its board_of directors your memorandum indicates that no payments have been received from corporation under the development agreement prior to issuing the bonds authority obtained a market analysis and revenue projection with respect to the planned golf course and the residential development of the districts the analysis performed by appraiser concluded that projected revenues are expected to be sufficient to pay debt service on the bonds appraiser based its conclusions on the assumption that town will grant required zoning changes in a timely manner the purchase_price for the sale of the property to authority was determined by using the market analysis described above as there has been no development of the property and few if any comparative sales the price was calculated by considering the highest_and_best_use of the property in development this appraisal takes into account cash_flow from the facilities authority expected to construct in contrast to this valuation you indicate that district a acquired l acres within development in year for dollar_figurem per acre at the time of issuance authority had not obtained any of the necessary permits or zoning changes to construct the golf course or other recreational facilities consequently the offering memorandum for the bonds discloses that if those facilities are not completed there will be no revenues for the payment of debt service further the offering memorandum states that if the golf course and recreational facilities are built but the residential development is not completed then the amount of revenues collected by the districts could be insufficient to pay debt service on the bonds your memorandum indicates that town has not approved amendments to any of the districts’ service plans and as recently as year town was not even considering amendments to any service plan no infrastructure construction has begun in development at the present time there are no material contracts with respect to the development of the project moreover substantial additional financing would have to occur to commence construction the credit enhancement as stated the indenture for the bonds provides that the payment of principal and interest on the bonds should be credit enhanced by corporation corporation commenced operation on date for the purpose of providing the credit enhancement on the bonds corporation is a wholly owned subsidiary of corporation individual x is the president of corporation and owns n of corporation under the credit enhancement agreement between corporation and authority corporation guaranteed_payment of the bonds from date until maturity or redemption the indenture provides that all payments of principal and interest on the bonds except for interest for the period prior to date shall be made from the proceeds of draws on the credit enhancement a portion of the bond proceeds funded a debt service reserve fund sufficient to meet debt service payments until the time the credit enhancement became effective upon issuing the bonds the authority paid corporation a dollar_figureo fee for the credit enhancement which amount equals of the bond proceeds corporation turned the fee over to corporation corporation was formed solely to purchase certain loans from its parent company corporation and to issue its real_estate_mortgage_investment_conduit bonds remics corporation is wholly owned by corporation and commenced its operations on date by issuing its class a remic bonds and its class b remic bonds together with the class a remic bonds the remic bonds the remic bonds are payable from notes secured_by lease payments constituting a general obligation of the united_states the proceeds from the class a remic bonds were used to make loans to limited_partnership to construct an office building in city your memorandum indicates that individual x also used the proceeds from the sale of land to the authority to finance construction of the building in city limited_partnership issued notes with respect to the loans received limited_partnership is the owner of the office building corporation holds a interest in limited_partnership individual x and family members own of corporation limited_partnership entered into a year lease of the office building with a united_states agency acting by and through the general services administration the government lease limited_partnership assigned the payments under the lease to corporation as collateral for the construction loans the notes and lease agreement received from limited_partnership provide the security for the remic bonds payments under the government lease begin on date such payments are sufficient to pay principal and interest on the remic bonds in exchange for all its no-par value stock corporation acquired the class b remic bonds from corporation to secure its obligations under the credit enhancement agreement with authority corporation then pledged and delivered to the trustee for the bonds the class b remics a credit rating agency stated that the bonds and the remic bonds are secured ultimately by the u s government’s obligation to make payments under the government lease the coupon rates and maturities on the bonds are similar to the those on the class b remic bonds the offering memorandum for the bonds provides that it is a condition to issuance of the bonds that counsel for the united_states render an opinion that the obligation under the lease constitutes an absolute and unconditional obligation of the united_states in the event any payments that are due under the lease are not made limited_partnership or the trustee would be entitled in the opinion of counsel for the government to enforce the payment obligations of the united_states in accordance with the terms of the lease finally from date all payments of principal and interest on the bonds has apparently been made from draws on the credit enhancement authority is required to reimburse corporation for amounts paid under the credit enhancement agreement but has currently not done so as it has no source of revenues law and analysis revrul_94_42 sec_103 of the sec_1 provides that gross_income does not include interest on any state_or_local_bond sec_1_103-1 provides that interest on obligations of a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof is not includable in gross_income except as otherwise provided the exclusion_from_gross_income of interest on obligations of states and political subdivisions thereof is not all-embracing and applies only where consistent with the purposes of sec_103 see 65_f2d_575 2d cir an overriding purpose of sec_103 is to enable state and local governments to borrow at subsidized interest rates to carry out governmental purposes revrul_94_42 1994_2_cb_15 further revrul_94_42 provides that amounts paid_or_accrued under an agreement guaranteeing payment on bonds is not excludable from gross_income under sec_103 if the agreement is not incidental or is in substance a separate debt_instrument or similar investment when purchased an agreement is considered as both incidental and not a separate debt_instrument or similar investment only if at the time it is purchased the amount_paid to obtain the agreement is reasonable customary and consistent with the reasonable expectation that the issuer of the bonds rather than the insurer will pay debt service on the bonds in revrul_94_42 a county issued zero coupon bonds having a year maturity and a stated redemption price of dollar_figurex the bonds were payable solely from the revenues of the facility acquired with the bonds at the time of issuance there was significant risk that revenues from the facility would be insufficient to pay debt service in an unrelated transaction m the sole holder of the bonds entered into an agreement with g under the agreement m paid g 14x in exchange for g guaranteeing the payment of all scheduled debt service on the bonds to m or any subsequent holders g then purchased 14x of u s treasuries in connection with its agreement with m the treasuries had a yield of the treasuries were transferred to a_trust to secure the payment of the bonds the principal and references to the internal_revenue_code are to the 1986_code unless otherwise stated_interest on the treasuries will be sufficient to pay off all debt service on the bonds g is unrelated to either the county or m the agreement with g allowed m to obtain the highest rating for the bonds from a national rating agency m then sold the bonds to the general_public for a price of dollar_figurex giving the purchasers an annual yield of approximately revrul_94_42 held that treating amounts paid_or_accrued under the g agreement as excludable from gross_income would be inconsistent with the purposes of sec_103 amounts paid_or_accrued under an agreement guaranteeing payment on bonds is not excludable from gross_income under sec_103 if the agreement is not incidental or is in substance a separate debt_instrument or similar investment when purchased id while the facts of the instant case do not fit squarely within those described in revrul_94_42 the information provided calls into question the economic_substance of this transaction it is axiomatic that the economic_substance of a transaction rather than its form governs for tax purposes 293_us_465 the characterization of a transaction by the parties is not determinative for federal tax purposes 469_us_131 first it is questionable whether any of the parties to this transaction expected authority to generate sufficient revenues to pay the required debt service on the bonds to this day there is doubt regarding the economic viability of the development as construction has yet to commence the market analysis prepared by appraiser concluded that the proposed golf course would generate sufficient revenues to pay debt service but at the time it was prepared the districts had yet to obtain the necessary approval from town to even begin infrastructure development from the information provided it appears that there is still no clear plan for beginning_construction further it is acknowledged that additional financing would be required to proceed with any development as the proceeds from the bonds merely provided for the acquisition of the real_property although authority entered into a number of agreements with the districts providing for an alternative source of revenues those agreements were also contingent upon the parties obtaining approval from the local_government a process which apparently has not been started accordingly given the number of contingencies that would have to occur before authority earned any revenues there is a valid argument that the parties did not reasonably expect authority to pay the debt service on the bonds in addition the facts suggest that the credit enhancement agreement was not merely incidental to the bonds but in substance a separate debt_instrument to which bondholders would look for the payment of debt service the remic bonds were issued by corporation ostensibly to provide financing for the construction of the office building in city the remic bonds are backed by the payments due under the government lease while the class a remic bond proceeds were apparently loaned to limited_partnership the class b remic bonds were obtained by corporation and pledged to secure the credit enhancement agreement with authority since it appears unlikely that authority will have sufficient revenues to pay debt service on the bonds the credit enhancement agreement ultimately secured_by the government lease is arguably separate from rather than incidental to the bonds based on the facts provided there is a strong argument that the parties expected the credit enhancement agreement rather than authority to pay debt service on the bonds the credit enhancement agreement secured_by the class b remics appears to be a separate debt_instrument rather than incidental to the bonds accordingly the transaction was arguably structured in a manner that is inconsistent with the purposes of sec_103 see rev_rul federal guarantee sec_103 of the internal_revenue_code provides that gross_income does not include interest on certain state_or_local_bonds sec_149 however provides that sec_103 does not apply to a state_or_local_bond that is federally guaranteed sec_149 provides that a bond is federally guaranteed if i the payment of debt service on the bond is guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof ii percent or more of the proceeds of the issue of which the bond is a part is to be used to make loans the payment of which is to be guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof or is to be directly or indirectly invested in federally insured deposits or accounts or iii the payment of debt service on the bond is otherwise indirectly guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof the prohibition under sec_149 applies not only to direct guarantees but also in circumstances where an underlying arrangement may result in the federal government indirectly guaranteeing debt service on an obligation congress intended that the determination of whether a federal guarantee exists be based on the underlying economic_substance of a transaction taking into account all facts and circumstances see h_r rep no pincite the legislative_history to sec_149 suggests that an indirect federal guarantee may arise where the federal government contracts to purchase the output of a bond-financed facility id similarly where the federal government leases property there may be an indirect guarantee by the united_states in the instant case no facts have been developed that would evidence a direct guarantee by the federal government the current question rather is whether the payments received under the government lease that ultimately secure the credit enhancement agreement create an indirect federal guarantee of the bonds as discussed we concur there is a question as to whether authority expected to have sufficient revenues to pay debt service on the bonds the indenture specifically states that all payments of principal and interest on the bonds except for interest for the period prior to date shall be made from draws on the credit enhancement it is beyond dispute that the credit enhancement agreement is secured_by the payments under the government lease moreover the offering memorandum for the bonds provides that it is a condition for issuance of the bonds that counsel for the united_states render an opinion that the obligation to pay rent under the lease constitutes an absolute and unconditional obligation of the government in the event any payments that are due under the lease are not made limited_partnership or the trustee would be entitled to enforce the payment obligations of the united_states in accordance with the terms of the lease the legislative_history to sec_149 specifically states that payments under a governmental lease may constitute an indirect guarantee from the facts provided it appears that the bonds are indirectly guaranteed by the federal government the issuance of the bonds was apparently conditioned on the parties obtaining an opinion from government counsel that the government lease was an unconditional obligation of the federal government this may be a contractual obligation of the federal government of the type described in the legislative_history before making a final_determination with respect to this matter we request that you provide us with a copy of the lease in question so that we may examine the terms anti-abuse sec_1_148-10 generally provides that bonds of an issue are arbitrage_bonds under sec_148 if an abusive arbitrage device is used in connection with the issue furthermore sec_1_148-10 provides that paragraph a of sec_1_148-10 is to be applied and interpreted broadly to carry out the purposes of sec_148 as further described in sec_1_148-0 of the regulations sec_1_148-10 generally defines abusive arbitrage device as any_action that has the effect of i enabling the issuer to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage and ii overburdening the tax-exempt_bond market sec_1_148-10 generally provides that an action overburdens the tax-exempt_bond market if it results in issuing more bonds issuing bonds earlier or allowing bonds to remain outstanding longer than is otherwise reasonably necessary to accomplish the governmental purpose of the bonds based on all the facts and circumstances factors evidencing an overissuance include the issuance of an issue the proceeds of which are reasonably expected to exceed by more than a minor portion as defined in sec_148 the amount necessary to accomplish the governmental purposes of the issue or an issue the proceeds of which are in fact substantially in excess of the amount of sale proceeds allocated to expenditures_for the governmental purposes of the issue from the facts provided there is a potential argument that the bonds overburden the tax-exempt_bond market since formation of the districts approximately dollar_figurep of bonds have been issued on a tax-exempt basis without any resulting development substantial additional financing would be required to even begin the required infrastructure improvements in development at the time the bonds were issued the permits and zoning changes necessary to begin construction had not been obtained as a result there is a valid question as to whether authority expected to have sufficient revenues to pay debt service on the bonds the doubt surrounding the economic viability of the development raises the question as to whether there was a legitimate governmental purpose behind the issuance of the bonds and whether more tax-exempt_bonds were issued than necessary however an argument that an issuance of bonds constitutes an abusive arbitrage device is highly dependent on the facts and circumstances to successfully argue that the bonds overburdened the market it would be necessary to challenge the validity of the property appraisal and market analysis performed by appraiser although the facts indicate that the appraiser’s report was at the very least overly optimistic there is insufficient information to prove it was flawed at the time it was prepared accordingly we recommend additional development before asserting this argument case development hazards and other considerations based on the available facts we concur that the transaction in question appears inconsistent with the intent of sec_103 the troubled financial history of the development the questions concerning the fair_market_value of the underlying real_estate the relationship between the parties and the amount of bonds issued all provide evidence that the transaction was structured so that the credit enhancement agreement would pay debt service on the bonds rather than authority such evidence would support the argument that the principles stated in revrul_94_42 are applicable and interest on the bonds is not tax-exempt further there is a strong argument that the payments under the government lease create an indirect federal guarantee proscribed by sec_149 evidence supporting this argument includes the offering memorandum providing that the issuance was contingent upon obtaining a legal opinion that the lease arrangement was a valid obligation of the united_states and the fact that the indenture provides that all debt service after date is paid from by the credit enhancement agreement which in turn is secured_by the lease payments arguing that the bonds violate sec_103 because the debt service is expected to be paid_by the credit enhancement agreement is not only fact sensitive but requires reliance on a revenue_ruling that has not been tested in any jurisdiction similarly there is virtually no published guidance or judicial authority regarding what constitutes an indirect federal guarantee your memorandum also indicates that purchasers of the bonds were to exchange the bonds pursuant to an exchange_offer from the information available however we are unable to ascertain the details of this arrangement to properly address the issues in this case we believe it is necessary to develop this point finally it may be helpful to have our legal position supported by technical_advice we are willing to provide any additional assistance you may require in preparing this case for a request for technical request please call if you have any further questions by joel e helke joel e helke branch chief financial institutions products cc
